Criminal prosecution tried upon indictments charging the defendants with violations of the prohibition laws.
From an adverse verdict and judgment of six months on the roads, the defendants appeal. *Page 441 
The appeal must be dismissed for the following reasons:
1. The transcript fails to show the organization of the court (S. v.May, 118 N.C. 1204, 24 S.E. 118), or that the "court was held by judge authorized to hold it, and at the time and place prescribed by law." S. v.Butts, 91 N.C. 524.
2. No indictment against Ruby Golden appears in the record. S. v.McDraughon, 168 N.C. 131, 83 S.E. 181. Only the one against Emmett Golden has been sent up.
It is the duty of appellant to see that the record is properly made up and transmitted. S. v. Frizell, 111 N.C. 722, 16 S.E. 409.
3. The verdict has been omitted from the transcript. Riggan v. Harrison,ante, 191.
It is the uniform practice to dismiss the appeal for failure to send up necessary parts of the record proper. Pruitt v. Wood, 199 N.C. 788,156 S.E. 126; Waters v. Waters, ibid., 667, 155 S.E. 564.
The principal defense was, that the offense charged, if committed at all, was committed in Virginia. This was a matter of defense, available, it is true, under the general plea of not guilty, with the laboring oar cast upon the defendants. His Honor so charged, and, in this, there was no error. S. v. Barrington, 141 N.C. 820, 53 S.E. 663.
Appeal dismissed.